Citation Nr: 1809454	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for diabetes mellitus, type I.

5.  Entitlement to service connection for peripheral neuropathy, right hand, to include as secondary to diabetes mellitus, type I.

6.  Entitlement to service connection for peripheral neuropathy, left hand, to include as secondary to diabetes mellitus, type I.

7.  Entitlement to service connection for peripheral neuropathy, right foot, to include as secondary to diabetes mellitus, type I.

8.  Entitlement to service connection for peripheral neuropathy, left foot, to include as secondary to diabetes mellitus, type I.

9.  Entitlement to service connection for a bilateral eye disability, claimed as cloudy eyesight, to include as secondary to diabetes mellitus, type I.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to an increased rating greater than 10 percent for tear, anterior cruciate ligament, with chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran had a hearing via videoconference with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

Since the last adjudication of the claims additional evidence has been associated with the claims file.  After February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  The Board has interpreted this waiver to apply only to material submitted by the Veteran.  In this case, the Veteran has submitted multiple waivers of consideration by the RO of additional evidence submitted by him.  No formal waiver for any information added by VA is of record.  That said, the Veteran and his representative specifically discussed their desire for the Board to adjudicate all issues during the Board hearing.  Given these statements and the above waivers, in context it is clear that the Veteran desires the Board to adjudicate the claims at this time.  As such, the Board finds that final determinations as to the claims on appeal can be made without prejudice to the Veteran.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left hip disability and entitlement to an increased rating for the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeals of entitlement to service connection for right and left shoulder disabilities was requested.

2.  The Veteran's diabetes mellitus, type I, was not incurred in service, may not be presumed to have been incurred in service.

3.  The Veteran's peripheral neuropathy, right hand, was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

4.  The Veteran's peripheral neuropathy, left hand, was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

5.  The Veteran's peripheral neuropathy, right foot, was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

6.  The Veteran's peripheral neuropathy, left foot, was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

7.  A bilateral eye disability was not incurred in service, may not be presumed to have been incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

8.  The Veteran's PTSD has been medically attributed to military sexual trauma.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).

3.  Entitlement to service connection for diabetes mellitus, type I, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Entitlement to service connection for peripheral neuropathy, right hand, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  Entitlement to service connection for peripheral neuropathy, left hand, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  Entitlement to service connection for peripheral neuropathy, right foot, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  Entitlement to service connection for peripheral neuropathy, left foot, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

8.  Entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

9.  The Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims of Entitlement to Service Connection for Right and Left Shoulder Disabilities

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Board notes that a June 2014 Statement of the Case (SOC) included, in relevant part, the issue of entitlement to service connection for a bilateral shoulder condition.  The Veteran properly appealed the issue in his June 2014 substantive appeal.  However, the Veteran subsequently indicated during his September 2017 Board hearing that he wished to withdraw his appeal of the right and left shoulder disabilities.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for right and left shoulder disabilities have been properly withdrawn by the Veteran and the claims are dismissed.

Duty to Notify and Assist

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ also held open the record to permit the Veteran to obtain additional evidence in support of his claims.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

Neither the Veteran nor his representative has identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Certain diseases, to include diabetes mellitus and organic diseases of the nervous system (such as peripheral neuropathy), may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  As there is no evidence or claim that the Veteran was diagnosed with the above disabilities within one year of service the above provision is not applicable.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Diabetes Mellitus, Right and Left Hand, Right and Left Feet, Bilateral Eyes

The Veteran contends that he incurred diabetes mellitus, type I, due to inoculations using an air gun while in service.  He alleges that he has diabetic neuropathy involving the bilateral hands and feet, as well as blurry vision, that were caused or aggravated by the diabetes mellitus.

The service treatment records included no complaints of symptoms related to diabetes mellitus, type I, or a treatment for or a diagnosis of diabetes mellitus, type I.  Similarly, the Veteran had no documented problems with his eyes or neuropathy symptoms involving any of the extremities.  The June 1986 Report of Medical Examination prior to the Veteran's separation from service included a urinalysis that was negative for albumin or sugars and examination of the eyes and extremities was normal (other than a birthmark on the foot and a noted tear of the anterior cruciate ligament of the left knee).  In a contemporaneous Report of Medical History, the Veteran denied a history of eye trouble, neuritis, foot trouble, or other potentially related problems.

A December 1999 VA treatment record noted a 3-year history of diabetes mellitus, type I.  A January 2002 record, by contrast, indicated about a 10 year history.  February 2008, January 2009, February 2010 treatment records documented that the Veteran had no visual difficulty or complaints of neuropathy.  In February 2011, the Veteran denied blurred vision, weakness, or numbness.

In a March 2011 statement, the Veteran reported that he had no family history of diabetes mellitus, type I.  Prior to being sent overseas in 1984, he reported receiving a series of shots with a gun in each arm.  Thereafter, in "[m]y last year in service I started to experience 'low blood sugar[]' symptoms to include dizziness, shaking and sweating."

An August 2011 VA medical opinion was obtained regarding the Veteran's diabetes mellitus claim.  The physician noted that the service treatment records were negative for evidence of diabetes mellitus, type I.  The physician also acknowledged that the military used air gun injectors from 1949 to 1997, when their use was discontinued due to safety concerns - specifically the transmission of disease.  The Veteran served during this timeframe, so it was conceded that he might have been exposed to the use of an air gun injector.  In addition, he had a current diagnosis of diabetes mellitus, type I.  That said, the physician concluded that it was not at least as likely as not that the diabetes was the result of air gun injector shots during service.  The rationale stated that there was no evidence in the medical literature of such a causative relationship.

VA treatment records otherwise document a diagnosis of diabetic polyneuropathy.  He has not been diagnosed with diabetic retinopathy.  In February 2017, the Veteran was treated for corneal abrasion, but otherwise the diagnoses have been hyperopic astigmatism and bilateral presbyopia.

During his September 2017 Board hearing, the Veteran discussed his diabetes mellitus claim and how he had gained 40 pounds in service.  (June 1982 enlistment examination noted 124 pounds and December 1985 examination noted 146 pounds). He was diagnosed with diabetes mellitus in the 1990s while in his mid-20s.  The Veteran believed that while in service he received a number of vaccinations and he had read studies, "that back up that some of those vaccinations can cause autoimmune deficiencies.  Add that to I don't have a history of diabetes in my family, so type I is a little more rare than type II diabetes.  They're two different types of diseases."  As to the secondary claims, the Veteran denied any problems with neuropathy or eye symptoms in service and stated his belief that he had peripheral neuropathy of the bilateral hands and feet, as well as a disability of the bilateral eyes, secondary to his diabetes mellitus.  

As to the Veteran's diabetes mellitus claim, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, type I.  Therefore, the crucial inquiry is whether the Veteran's diabetes mellitus, type I, was incurred in or is otherwise related to his service, to include as the result air gun injections.  The Board concludes that the preponderance of the evidence indicates it was not.

In reaching that conclusion, the Board finds the August 2011 VA examination report of considerable probative weight.  The examiner considered the Veteran's contentions, but concluded that it was less likely than not that the diabetes mellitus was due to the use of an air gun injector.  The rationale noted that the medical literature did not support such a link.  The Board finds this examination report the most probative evidence of record.

The Board has considered the Veteran's contentions that he has read studies suggesting a relationship between air gun inoculations and the development of autoimmune deficiencies.  The Veteran has been requested to provide those studies, but to date there is no evidence that he has done so.  As the Board has not had the opportunity to examine the claimed medical studies suggesting a link, the Board affords greater weight to the conclusions of the August 2011 VA examiner that there had been no medical studies finding a link between diabetes mellitus, type I, and air gun inoculations due to the examiner's greater level of training, education, and experience in interpreting medical studies.

The Board acknowledges the Veteran's reports of dizziness, shaking and sweating in his final year of service and his assertions that the diabetes is the result of air gun injections in service.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran finds his contentions as to the in-service symptoms particularly problematic given his explicit denial of a history of dizziness in his Report of Medical History.  At that time, he also failed to report any history of shaking or sweating.  The Board finds the Veteran's attempts to link these claimed symptoms to low blood sugar and, by extension, to a potential onset of diabetes mellitus problematic given that in the same Report of Medical History he denied a history of sugar or albumin in his urine and contemporaneous testing was negative for sugar or albumin.  In light of the foregoing and the inherent complexity of diagnosing diabetes mellitus without blood glucose or other testing methods (and indeed, tests demonstrating against a finding of diabetes mellitus, the Board affords considerably greater probative weight to the conclusions of the August 2011 VA examination report.  Again, the Board acknowledges the Veteran's reports that he had done research which indicated that diabetes mellitus, type I, could be caused by air gun injections.  During his Board hearing it was requested that he provide such studies or research and the record was held open for that purpose, but there is no evidence that the Veteran has provided this information.  Thus, there is no credible or competent evidence of the onset of diabetes mellitus in service. 

The Board also has considered whether service connection for diabetes mellitus would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a).  As discussed, however, there is no competent or credible evidence to suggest that any symptoms experienced in service and thereafter were related to the diabetes mellitus, type I, diagnosed multiple years after service.  Moreover, the Board finds any such contentions significantly outweighed by the urinalysis testing at the time of separation that was negative for significant sugars or albumin.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

Thus, the Veteran had no credible in-service evidence of diabetes mellitus or a continuity of symptomatology since service.  In addition, the Board finds the Veteran's assertions attributing his diabetes mellitus to air gun injections in service to be outweighed by the medical evidence of record.  The claims file does not contain any evidence that a competent medical professional has otherwise linked his current diabetes mellitus, type I, to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for diabetes mellitus, type I, must be denied.  See 38 U.S.C. § 5107(b) (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

As to the diabetic neuropathy of the bilateral hands and feet and blurry vision, the lay and medical evidence clearly indicates that the neuropathy of the bilateral hands and feet was caused by his diabetes mellitus, type I.  As discussed above, service connection has not been established for diabetes mellitus.  As such, service connection may not be established for neuropathy of the bilateral hands and feet as secondary to service-connected diabetes mellitus, type I, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  To the extent that the Veteran's vision problems can be attributed to his diabetes mellitus, they would be denied on the same basis.

With regards to otherwise granting service connection for any or all of the disabilities on a direct basis, there is no lay or medical evidence linking the neuropathy of the hands and feet or blurry vision to service.  The Veteran has consistently reported symptom onset multiple years after separation from service and there is no medical evidence suggesting such a link.  As to the blurry vision, the Veteran has diagnosed hyperopic astigmatism and bilateral presbyopia, but the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). Therefore, service connection for diabetic neuropathy of the hands and feet and a bilateral eye disability on a direct basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

PTSD

The Veteran contends that he has PTSD as a result of a sexual assault while in service.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2017). 

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether a stressor supports a diagnosis of PTSD.

The Veteran's service treatment records and personnel records do not include any reports of mental health problems or changes in functioning.

In July 2009, the Veteran indicated that he had met a man during service and that they had been in a relationship together from 1986 to 1991.  During a February 2011 psychosocial assessment, the Veteran denied any military sexual trauma stating "it's in the past..."

In a March 2011 statement in support of claim for service connection for PTSD secondary to personal trauma, however, the Veteran reported an incident occurring in May 1986 in Ft. Lewis, Washington.  Specifically, "I had befriended a sergeant in the medical unit where I was stationed I believe his name was Michael Reyes.  I was looking into reenlisting and had talked to the Ranger Bn.  Then I hurt my left knee and had to have surgery on it.  Michael Reyes helped me through the time my knee was healing.  He had asked me to go out to share a couple of drinks with him one night so I did.  I had taken some of the pain meds p[re]scribed that night as well later that night I fell asleep in his car on the way home when I woke up Michael Reyes had my pants unzipped [and was] performing oral sex on me.  I pushed him off then ran out of the car he chased me and asked me not to tell anyone.  I struggled with this as I had been sexually abused before.  Since I only had a short time befor[e] my re-enlistment I decided to just end my time with the army.  After that I started to drink more and abuse the pain meds that were p[re]scribed.  After a couple of years I ended up in a drug and alcohol program for the first time in 1988 or 1989 with the VA in Miami.  Since then I have been in a number of drug and alcohol programs through the VA and civilian as well.  One of the main issues that I deal with is sexual abuse and at times it can be mentally tormenting.  Currently I am in a PTSD counseling therapy through the VA in St. Pete."

A March 2011 VA treatment record included the Veteran's reports of sexual abuse from ages 3 to 8 by a babysitter, as well as having been physically and verbally abused by his mother.  In addition, while in service a sergeant befriended him and one night after drinking at a club the sergeant had "taken advantage" of the Veteran.  The Axis I diagnosis was sexual abuse as child/adult, rule out PTSD.

The Veteran was afforded a VA mental health examination in August 2011.  The examiner diagnosed chronic PTSD.  The Veteran reported that he and his sister had been sexually molested from ages 3 to 8.  From ages 10 to 14 he was abused by 2 prominent men in his church.  The Veteran described his claimed in-service assault as having occurred while he was "out of it" after having gone out with a trusted friend for a few drinks while on pain medication for a left knee injury.  While driving back to base, the Veteran awoke to find his pants disarrayed.  He immediately demanded to be let out of the car and returned to base on his own.  Thereafter, the Veteran had no contact with the man, did not report the incident out of shame, and began to have significant anxiety symptoms with exacerbated memories and dreams of his prior childhood abuse.  He decided not to re-enlist because of the incident and over the subsequent years began to abuse alcohol, cocaine, and other drugs to "shut off my thoughts" about the past.  The Veteran had not been in a committed relationship with a woman because of anxieties about physical intimacy and was not sexually attracted to men.  He had no trusted male or female friends and had been "lonely... all my life."  The Veteran continued to have distressing dreams of sexual abuse and remained very anxious about interactions with others.  Following evaluation, the examining VA psychiatrist concluded that it was at least as likely as not that the Veteran's diagnosed PTSD was caused by or the result of an in-service event.  The rationale was that since the Veteran had manifested symptoms of PTSD associated with multiple episodes of childhood sexual assaults by trusted people prior to enlistment, although he was deemed to be fully medically and psychiatrically fit for induction into the Army in 1982, although the RO had not been able to verify the veteran's alleged incident of military sexual abuse by an active duty sergeant, since he unexpectedly left the Army following the alleged military sexual abuse, since he had provided credible and consistent information to qualified VA mental health professionals that supported the diagnosis of chronic PTSD, and since he had had variable daily symptoms of PTSD since his alleged military sexual abuse that had limited his normal psychosocial and occupational functioning below his baseline effective functioning prior to May 1986, then it could be reasonably clinically concluded that it was at least as likely as not that the Veteran's records supported the occurrence of military sexual abuse and that his current Axis I diagnosis of PTSD was related to a clinically significant degree to the claimed military sexual abuse.  The examiner believed that there was sufficient clinical information to establish that the Veteran's presumed childhood PTSD was permanently aggravated beyond the natural clinical course by the military sexual abuse.

In May 2016, the Veteran reported that he had to leave service to get away from a superior officer who had sexually abused him.  An August 2017 private treatment discharge summary noted that the Veteran had "PTSD from his deployment with the U.S. Army."
  
During his September 2017 Board hearing, the Veteran reiterated and again described the claimed sexual molestation by a fellow service member.  The Veteran stated that he had not reported the incident because he was scared and that it was a contributing factor in his decision to separate early from service.  He lost trust in his fellow service members as a result of the incident.  After service, he did not seek medical treatment, but instead sought treatment through the abuse of alcohol and drugs.  In approximately 2008, he started medical treatment and counseling.  The Veteran stated that he waited to seek treatment due to embarrassment.

As an initial matter, the Board recognizes that the August 2011 VA examination report indicated that the in-service assault aggravated the Veteran's PTSD that preexisted service and was caused by childhood sexual abuse.  That said, the Board notes that PTSD was not diagnosed at entry into service, during service, or for many years thereafter.  Moreover, the Veteran denied mental health problems at entrance into service and on multiple times thereafter during service.  In light of the foregoing, the Board will presume that the Veteran entered service in sound condition and does not find clear and unmistakable evidence to rebut that presumption.    

In this case, the medical professionals of record have consistently attributed some measure of the Veteran's PTSD to his claimed in-service assault.  The Board acknowledges the RO's statements in prior adjudications that the service records do not support the occurrence of an in-service assault, but the Board finds the Veteran's explanation that the records would not realistically reflect the assault given that the assault occurred within a few months prior to separation from service.  The Board also notes that the evidence indicates that the Veteran's problems with substance abuse began after his separation from service (and the claimed assault).  The foregoing clearly supports the Veteran's claim of an in-service assault, despite the absence of concrete evidence of the assault.  The Board acknowledges the Veteran's February 2011 denial of military sexual trauma, but finds that the statement that it was "in the past" leaves open for interpretation whether the Veteran was actually denying an in-service assault or merely indicating that he did not want to discuss it.  As such, affording the Veteran the benefit of the doubt, based on the lay and medical evidence of record the Board concludes that entitlement to service connection for PTSD is warranted.

As a final matter, the Board notes that the Veteran has been diagnosed with multiple other psychiatric disorders, such as anxiety and depression; however, there is no medical or lay evidence linking such disorders to the Veteran's service.  As such, the Board finds that the foregoing represents a complete of the acquired psychiatric disorder


ORDER

The appeal regarding the claim of entitlement to service connection for a right shoulder disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for diabetes mellitus, type I, is denied.

Entitlement to service connection for peripheral neuropathy, right hand, is denied.

Entitlement to service connection for peripheral neuropathy, left hand, is denied.

Entitlement to service connection for peripheral neuropathy, right foot, is denied.

Entitlement to service connection for peripheral neuropathy, left foot, is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for PTSD is granted.


REMAND

Left Knee Rating

During his September 2017 Board hearing, the Veteran testified that his range of motion of the left knee had decreased.  He also experienced locking of the knee, as well as difficulty squatting.  He experienced flare-ups approximately every 6 months.  During flare-ups, he would walk with an abnormal gait.  The left knee affected the Veteran's employment in that he used to work in physically-demanding jobs, but in 2004 the knee got so bad that he had to seek other types of employment, including peer support and desk jobs.  Currently, his left knee pain was 2 out of 10, but could be as high as a 5 or 6 during flare-ups.  He took Advil for the pain and a brace for the knee during flare-ups.  The Veteran's knee also "quite often" would give out while walking, requiring that he catch himself.

Thus, there is lay evidence of instability and locking of the left knee.  The Veteran's most recent VA examination was in August 2011.  At that time, he denied any instability or locking of the knee.  As such, there is evidence of a possible worsening condition since the last VA examination and another VA examination is necessary.  In addition, since the last VA examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The above VA examination report failed to include range of motion results for the right knee and range of motion testing for the right knee appears to have involved only active ranges of motion.  (Although not specifically delineated, range of motion testing appears to have been accomplished in non-weight bearing and the report noted that as to weight bearing the Veteran had a normal gait and no other evidence of abnormal weight bearing).  For the above reasons, a remand is necessary for a new VA examination.

Left Hip

The Veteran contends that he has a left hip disability that was caused or aggravated by his service-connected left knee disability.  During his September 2017 Board hearing, the Veteran denied any injury or problems involving the left hip during service.  He believed that his current left hip problems were associated with the service-connected left knee disability.  A treating physician had mentioned the possibility of sciatica causing the problems during flare-ups, but the Veteran was unsure if that was a concrete diagnosis.  A couple of times per year, the Veteran would experience flare-ups that made it difficult to sit, rise from sitting, or get into or out of cars.  

The Veteran was afforded a VA examination in August 2011.  The Veteran reported left hip pain beginning about 2 years previously, without any specific injury.  Following examination, the examiner diagnosed left hip arthralgia and concluded that the left hip problems could not be found to be caused or aggravated by the left knee disability without resort to speculation.  The rationale noted, "actually there is no significant evidence of favoring [the left knee], and if he favors the left hip [sic], it would not result in a problem, and this issue will not be discussed any further..."  The Board finds the above rationale inadequate, as it discusses favoring the left hip, rather than the Veteran's contention of favoring the service-connected left knee.  In addition, in light of the above evidence of worsening left knee symptomatology, as the rationale was based on the absence of an abnormal gait or favoring the left side the Board concludes that a remand is necessary for a new opinion based on the current circumstances involving the left lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  Full testing of both the right and left knee should be conducted.  If the examiner is unable to conduct the testing, he or she should clearly explain the basis for this decision.  Specific note should be taken to the Veteran's reports of left knee locking and instability.  

2.  Schedule the Veteran for appropriate VA examination for his left hip claim.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any diagnosed left hip disability was caused OR aggravated by a service-connected disability, specifically to include his left knee disability. 

The examiner is invited to consider the Veteran's contentions that favoring his left knee put additional strain on the left hip, causing or aggravating his left hip problems.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


